                               UNITED STATES DISTRICT COURT                         CLOSING
                                DISTRICT OF NEW JERSEY


 NEDRAH C. XIMUHAMMAD,
                                                           Civil Action No. 17-13594(MCA)
                        Plaintiffs,
                                                                        ORDER
 v.
 PORT AUTHORITY OF NY & NJ POLICE
 DEPARTMENT, et al.,
                        Defendants.


       THIS MATTER comes before the Court by way of the Court’s March 6, 2019 Order to

Show Cause why Plaintiff’s complaint should not be dismissed for failure to prosecute pursuant

to Federal Rule of Civil Procedure 41, ECF. No. 30. Plaintiff failed to file a response to the Order

to Show Cause by March 29, 2019;

       and it appearing that Judge Hammer issued a Report and Recommendation dated April 10,

2019 in which Judge Hammer recommended that this Court dismiss Plaintiff’s Complaint with

prejudice; and

       it appearing that neither Defendant nor Plaintiff have filed any objections to the Report and

Recommendation; and

       it appearing that for the reasons set forth in Judge Hammer’s Report and Recommendation;

       IT IS on this 30th day of April, 2019,

       ORDERED that Judge Hammer’s Report and Recommendation dated April 10, 2019 is

ADOPTED and case is dismissed with prejudice.

                                                     /s Madeline Cox Arleo__________
                                                     Hon. Madeline Cox Arleo
                                                     United States District Judge
